DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 58-60, 62, 66, 69, 71, 73-75, 112, 114, 116, 122, 124, 128-130 and newly added claim 131 are pending.  Newly added claim 131 falls within the scope of the elected Group III and is thus included in the present examination. Claims 1-57, 61, 63-65, 67-68, 70, 72, 76-111, 113, 115, 117-121, 123 and 125-127 are cancelled by the Applicant.  Claims 58-60, 62, 66, 69, 71, 73-75, 122, 124 and 128-130 are previously withdrawn as drawn to non-elected invention.  Accordingly, claims 112, 114, 116 and newly added claim 131 in conjunction with elected SEQ ID NO: 6 are examined on merits in this Office action.  The restriction was made Final in the last Office action mailed October 1, 2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Rejection of claims 112, 114 and 116 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in light of claim amendments filed in the papers of December 28, 2021 and upon further consideration. 
4.	Rejection of claims 112, 114 and 116 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US Patent Application Publication NO. 20120047600, Published February 23, 2012) is withdrawn in light of claim amendments filed in the papers of December 28, 2021 and upon further consideration. 
----Claim Rejections - 35 USC § 112 (Written Description)
5.	Claims 112, 114, 116 remain, and newly added claim 131 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Office action mailed October 1, 2021.  
	Applicant traverses the rejection in the papers filed December 28, 2021.

	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Applicant’s arguments are not directed to genus of sequence encompassed by 90% identity to SEQ ID NO: 6.  SEQ ID NO: 6 is the target sequence present in all wild type COMT alleles and used by TALE nuclease pair as described in the specification.
	Thus it is maintained that breadth of claims encompass unknown induced mutation(s) within SEQ ID NO: 6, or within unknown sequences having 90% identity to SEQ ID NO: 6.
	The breadth of claims comprises a large genus having species with unknown structure(s) and thus their function is either unknown or cannot be reliably predicted.
The specification, however only describes creating transgenic alfalfa plants with low lignin content, wherein the transgenic plants comprised TALE nuclease induced mutations (deletions) at the target site (SEQ ID NO: 6) present in the COMT coding sequence as set forth in SEQ ID NO: 1.  The specification admits that both insertions and deletions were observed, however majority of deletions were deletion mutants.  The specification further describes that using TALE nuclease pair MsCOMT T01.1 (targets SEQ ID NO: 6, present within SEQ ID NO: 1), a deletion of the cytosine at position 29 of SEQ ID NO: 1 was observed in the majority of the mutations.  See in particular, examples 1-6, Tables 1-4, pages 33-44.
	It is thus maintained that the specification fails to describe representative species of the Applicant’s broadly claimed genus from a large number of COMT alleles, comprising said structures (mutants) derived from unknown sequences having 90% identity to target sequence of SEQ ID NO: 6 present within a COMT coding sequence as set forth in SEQ ID NO: 1,  and thus the function of reducing lignin content in said representative species is either unknown or highly unpredictable.

The only species described in the specification is SEQ ID NOs: 1 and its target sequence of SEQ ID NO: 6.
Mutations or changes within SEQ ID NO: 6 or sequences having 90% identity to SEQ ID NO: 6 are not described. Given SEQ ID NO: 6 is a target sequence, any change in its sequence will not be recognized by TALE nuclease pair MsCOMT_T01.1.  
TALE nuclease pairs that will bind to potentially target sequences having 90% identity to SEQ ID NO: 6 are also not described.  Hence function of sequences having 90% identity to SEQ ID NO: 6 is either unknown or unpredictable.
It is thus maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 1 and 6 are insufficient to describe the claimed genus.
Thus, one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, nucleic acid sequence(s) SEQ ID NOs: 1 and 6 are insufficient to describe the claimed genus.
In view of the above facts, Applicant’s argument that the present case is analogous to at least Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1323,56 USPQ2d 1481, 1483 (Fed. Cir. 2000 )is not persuasive.   An Applicant shows possession of the claimed invention by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (see MPEP 2163 § 2163[R-5]I).  This has not been done in the present case. 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 F.3d at 964 ("if the functional characteristic of... binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed," the written description requirement may be met).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17. 
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” in the minds, but if other members of the genus would not “naturally occur” to a person of ordinary skill upon reading the disclosure, then unpredictability in performance of species other than specifically enumerated defeats claims to the genus.
In view of above, the requirement for written description has not been met.
Accordingly, it is maintained that there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
.
Claim Rejections - 35 USC § 103
6-A.	Claims 112, 114, 116 remain, and newly added claim 131 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Patent Application Publication NO. 20120047600, Published February 23, 2012), and further in view of Sullivan et al. (GenBank Sequence Accession No. GU066087, Published October 28, 2009), and Mahfouz et al. (Plant Biotechnology Journal, 12:1006-1014, Published 2014) for the reasons of record stated in the Office action mailed October 1, 2021.  
	Zhou et al. teach a mutant alfalfa plant, a plant part (leaf, seed) or plant cell of said mutant alfalfa plant comprising induced mutation(s) in COMT allele present within the genome of said mutant alfalfa plant, and wherein said induced mutation is due to insertion of Tnt1 retrotransposon into COMT allele, wherein said insertion results in deletion(s) in said COMT allele.  The induced mutation exhibited decreased levels of lignin which improves digestibility quality of animal feed.  See in particular, paragraphs [0016], [0034], [0037], [0045], [0180]-[0184], [0211]-[0222]; examples 1-9; Figs. 1, 2, 12; claims.
	Zhou et al. do not teach creating alfalfa mutants in SEQ ID NO: 1 (COMT gene sequence) comprising SEQ ID NO: 6 using TALENs (transcription activator-like effector endonucleases).
Sullivan et al. teach the sequence of COMT allele from alfalfa having 100% sequence identity to instant COMT allele as set forth in SEQ ID NO: 1.  The COMT sequence taught by Sullivan et al. comprises instant SEQ ID NO: 6 as shown in bold letters in homology results below.  See pages 1-3.
	Sequence homology results are shown as below:
RESULT 1
GU066087
LOCUS       GU066087                1098 bp    mRNA    linear   PLN 28-OCT-2009
DEFINITION  Medicago sativa S-adenosyl-L-methionine: caffeic acid
            3-0-methyltransferase (COMT) mRNA, complete cds.
ACCESSION   GU066087
VERSION     GU066087.1
KEYWORDS    .
SOURCE      Medicago sativa
  ORGANISM  Medicago sativa
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;

            Pentapetalae; rosids; fabids; Fabales; Fabaceae; Papilionoideae;
            Trifolieae; Medicago.
REFERENCE   1  (bases 1 to 1098)
  AUTHORS   Sullivan,M.L. and Xaypharath,J.
  TITLE     Sequence of a S-adenosyl-L-methionine: caffeic acid
            3-0-methyltransferase cDNA from alfalfa leaves
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 1098)
  AUTHORS   Sullivan,M.L. and Xaypharath,J.
  TITLE     Direct Submission
  JOURNAL   Submitted (06-OCT-2009) US Dairy Forage Research Center, ARS-USDA,
            1925 Linden Drive, Madison, WI 53706, USA
FEATURES             Location/Qualifiers
     source          1..1098
                     /organism="Medicago sativa"
                     /mol_type="mRNA"
                     /cultivar="Regen SY"
                     /db_xref="taxon:3879"
                     /tissue_type="leaf"
     gene            1..1098
                     /gene="COMT"
     CDS             1..1098
                     /gene="COMT"
                     /EC_number="2.1.1.6"
                     /codon_start=1
                     /product="S-adenosyl-L-methionine: caffeic acid
                     3-0-methyltransferase"
                     /protein_id="ACY06328.1"
                     /translation="MGSTGETQITPTHISDEEANLFAMQLASASVLPMILKSALELDL
                     LEIIAKAGPGAQISPIEIASQLPTTNPDAPVMLDRMLRLLACYNILTCSVRTQQDGKV
                     QRLYGLATVAKYLVKNEDGVSISALNLMNQDKVLMESWYHLKDAVLDGGIPFNKAYGM
                     TAFEYHGTDPRFNKVFNKGMSDHSTITMKKILETYTGFEGLKSLVDVGGGTGAVINTI
                     VSKYPTIKGINFDLPHVIEDAPSYPGVEHVGGDMFVSIPKADAVFMKWICHDWSDEHC
                     LKFLKNCYEALPDNGKVIVAECILPVAPDSSLATKGVVHIDVIMLAHNPGGKERTQKE
                     FEDLAKGAGFQGFKVHCNAFNTYIMEFLKKV"

  Query Match             100.0%;  Score 1098;  DB 277;  Length 1098;
  Best Local Similarity   100.0%;  
  Matches 1098;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGGTTCAACAGGTGAAACTCAAATAACACCAACCCACATATCAGATGAAGAAGCAAAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGGTTCAACAGGTGAAACTCAAATAACACCAACCCACATATCAGATGAAGAAGCAAAC 60

Qy         61 CTCTTCGCCATGCAACTAGCAAGTGCTTCAGTTCTTCCCATGATTTTGAAATCAGCTCTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CTCTTCGCCATGCAACTAGCAAGTGCTTCAGTTCTTCCCATGATTTTGAAATCAGCTCTT 120

Qy        121 GAACTTGATCTCTTAGAAATCATTGCTAAAGCTGGACCTGGTGCTCAAATTTCACCTATT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GAACTTGATCTCTTAGAAATCATTGCTAAAGCTGGACCTGGTGCTCAAATTTCACCTATT 180

Qy        181 GAAATTGCTTCTCAGCTTCCAACAACTAACCCTGATGCACCAGTCATGTTGGACCGAATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAAATTGCTTCTCAGCTTCCAACAACTAACCCTGATGCACCAGTCATGTTGGACCGAATG 240

Qy        241 TTGCGTCTCTTGGCTTGTTACAATATCCTCACTTGTTCTGTTCGTACTCAACAAGATGGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTGCGTCTCTTGGCTTGTTACAATATCCTCACTTGTTCTGTTCGTACTCAACAAGATGGA 300

Qy        301 AAGGTTCAGAGACTTTACGGTTTGGCTACTGTTGCTAAGTATTTGGTTAAGAATGAAGAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AAGGTTCAGAGACTTTACGGTTTGGCTACTGTTGCTAAGTATTTGGTTAAGAATGAAGAT 360

Qy        361 GGTGTTTCTATTTCTGCTCTTAATCTCATGAATCAGGATAAAGTGCTCATGGAAAGCTGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 TACCACCTAAAAGATGCAGTCCTTGATGGGGGCATTCCATTCAACAAGGCTTATGGAATG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TACCACCTAAAAGATGCAGTCCTTGATGGGGGCATTCCATTCAACAAGGCTTATGGAATG 480

Qy        481 ACAGCCTTTGAATACCATGGAACAGATCCAAGGTTTAACAAGGTTTTCAACAAGGGGATG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ACAGCCTTTGAATACCATGGAACAGATCCAAGGTTTAACAAGGTTTTCAACAAGGGGATG 540

Qy        541 TCTGATCACTCTACCATCACAATGAAGAAAATTCTTGAGACCTACACAGGTTTTGAAGGC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TCTGATCACTCTACCATCACAATGAAGAAAATTCTTGAGACCTACACAGGTTTTGAAGGC 600

Qy        601 CTTAAATCTCTTGTTGATGTAGGTGGTGGTACCGGAGCTGTAATTAACACGATTGTCTCA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 CTTAAATCTCTTGTTGATGTAGGTGGTGGTACCGGAGCTGTAATTAACACGATTGTCTCA 660

Qy        661 AAATATCCCACTATTAAGGGTATTAATTTTGATTTACCCCATGTCATTGAAGATGCTCCA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AAATATCCCACTATTAAGGGTATTAATTTTGATTTACCCCATGTCATTGAAGATGCTCCA 720

Qy        721 TCTTATCCAGGAGTTGAGCATGTTGGTGGAGACATGTTTGTCAGTATTCCAAAGGCTGAT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TCTTATCCAGGAGTTGAGCATGTTGGTGGAGACATGTTTGTCAGTATTCCAAAGGCTGAT 780

Qy        781 GCTGTTTTTATGAAGTGGATTTGTCATGACTGGAGTGATGAGCACTGCTTGAAATTTTTG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GCTGTTTTTATGAAGTGGATTTGTCATGACTGGAGTGATGAGCACTGCTTGAAATTTTTG 840

Qy        841 AAGAACTGCTATGAGGCACTGCCAGACAATGGAAAAGTGATTGTGGCAGAATGCATACTT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AAGAACTGCTATGAGGCACTGCCAGACAATGGAAAAGTGATTGTGGCAGAATGCATACTT 900

Qy        901 CCAGTGGCTCCAGATTCAAGCCTGGCCACAAAAGGTGTGGTTCACATTGATGTGATCATG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 CCAGTGGCTCCAGATTCAAGCCTGGCCACAAAAGGTGTGGTTCACATTGATGTGATCATG 960

Qy        961 TTGGCTCATAATCCAGGTGGGAAAGAGAGAACACAAAAAGAGTTTGAGGATCTTGCCAAA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 TTGGCTCATAATCCAGGTGGGAAAGAGAGAACACAAAAAGAGTTTGAGGATCTTGCCAAA 1020

Qy       1021 GGTGCTGGATTCCAAGGTTTCAAAGTCCATTGTAATGCTTTCAACACATACATCATGGAG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 GGTGCTGGATTCCAAGGTTTCAAAGTCCATTGTAATGCTTTCAACACATACATCATGGAG 1080

Qy       1081 TTTCTTAAGAAGGTTTAA 1098
              ||||||||||||||||||
Db       1081 TTTCTTAAGAAGGTTTAA 1098

	Mahfouz et al. teach genome engineering of plant genes using TALENs (transcription activator-like effector endonucleases).  The reference further teaches that genome engineering of plant genes using TALENs is highly specific and efficient in modifying a gene sequence and/or creating genomic deletion mutants by providing customizable DNA-binding modules designed to bind any sequence of interest.  The reference further teaches that TALENs based modification of plant genes is very precise and efficient technology that is helpful in improving plant species by introducing new and useful traits compared to unregulated plant breeding technologies such as those that depend on 
	Given (i) Zhou et al. teach creating alfalfa mutants having mutations in COMT allele(s), and which resulted in decreased lignin content thereby improving digestibility of the animal feed, (ii) Sullivan et al. teach a caffeic acid 3-O-methyltransferase (COMT) gene sequence also comprising instant SEQ ID NO: 6., and (iii) and Mahfouz et al. teach that genome engineering of plant genes using TALENs (transcription activator-like effector endonucleases) which are highly specific and efficient in modifying plant gene expression or creating deletion mutants for imparting new and useful traits to plants without transforming plants, it would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to have been motivated to have used any specific and efficient method of creating alfalfa mutants for COMT alleles, including the highly specific and efficient method of modifying a gene sequence using TALENs as taught by Mahfouz et al. for the purpose of avoiding inefficient, non-specific and environmentally unfriendly method of plant transformation, and thereby create alfalfa mutant plants having mutant COMT allele(s) for the purpose of reducing lignin content to improve digestibility of the animal feed, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
	Given, Mahfouz et al. clearly teach how to design TALENs for specific DNA target sequence(s), it would have been obvious to engineer TALENs that specifically create whole range of deletions in a target sequence, including at least 5 bp deletion(s) in any target sequence including instant SEQ ID NO: 6 as a part of design choice, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without surprising results.
6-B. Applicant’s arguments:  Applicant primarily argues that Zhou et al. fails to teach induced mutation by TALENs in SEQ ID NO: 6.  Applicant further alleges that neither Sullivan et al. nor Mahfouz et al. teach target sequence of COMT coding sequence.  In light of these arguments, Applicant concludes that one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention by combining teachings of the cited art (response, page 9).
Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
 
First, it is important to note that inactivating COMT coding sequence through mutation would result in loss 
and/or reduction of S-adenosyl-L-methionine:caffeic acid 3-0-methyltransferase (COMT) activity in alfalfa, resulting in the reduction of lignin content and thus improve digestibility of the animal feed.  This is the main basis of present 
	Given (i) Zhou et al. teach creating alfalfa mutants having mutations in COMT allele(s), and which resulted in decreased lignin content thereby improving digestibility of the animal feed, (ii) Sullivan et al. teach a caffeic acid 3-O-methyltransferase (COMT) gene sequence also comprising instant SEQ ID NO: 6., and (iii) and Mahfouz et al. teach that genome engineering of plant genes using TALENs (transcription activator-like effector endonucleases) which are highly specific and efficient in modifying plant gene expression or creating deletion mutants for imparting new and useful traits to plants without transforming plants, it would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to have been motivated to have used any specific and efficient method of creating alfalfa mutants for COMT alleles, including the highly specific and efficient method of modifying a gene sequence using TALENs as taught by Mahfouz et al. for the purpose of avoiding inefficient, non-specific and environmentally unfriendly method of plant transformation, and thereby create alfalfa mutant plants having mutant COMT allele(s) for the purpose of reducing lignin content to improve digestibility of the animal feed, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
	It would have been obvious and within the scope of an ordinary skill in art to engineer TALENs that specifically create whole range of mutations (e.g. deletions) at a DNA target site as asserted by Mahfouz et al., for example a 5 bp deletion(s) in any target sequence including instant SEQ ID NO: 6 as a part of design choice, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without surprising results.
It may be noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, it would have been obvious and within the scope of ordinary skill in the art to have arrived at the Applicant’s claimed invention with reasonable expectation of success and without any surprising results by just combining the teachings of the cited art as discussed above.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious and within the scope of ordinary skill in the art to have arrived at the Applicant’s claimed invention with reasonable expectation of success and without any surprising results by just combining the teachings of the cited art as discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Conclusion
7.	Claims 112, 114, 116 remain and claim 131 is rejected. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information

	    
/VINOD KUMAR/Primary Examiner, Art Unit 1663